
	
		II
		109th CONGRESS
		1st Session
		S. 786
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2005
			Mr. Santorum introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To clarify the duties and responsibilities of the National Oceanic and Atmospheric Administration
			 and the National Weather Service, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the National Weather Services Duties Act of 2005.
		
			2.
			Duties and responsibilities of national oceanic and atmospheric administration and national weather
			 service
			
				(a)
				National weather service
				To protect life and property, the Secretary of Commerce shall, through the National Weather
			 Service, be responsible for the following:
				
					(1)
					The preparation and issuance of severe weather forecasts and warnings designed for the protection
			 of life and property of the general public.
				
					(2)
					The preparation and issuance of hydrometeorological guidance and core forecast information.
				
					(3)
					The collection and exchange of meteorological, hydrological, climatic, and oceanographic data and
			 information.
				
					(4)
					The provision of reports, forecasts, warnings, and other advice to the Secretary of Transportation
			 and other persons pursuant to section 44720 of title 49, United States
			 Code.
				
					(5)
					Such other duties and responsibilities as the Secretary shall specify.
				
				(b)
				Competition with private sector
				The Secretary of Commerce shall not provide, or assist other entities in providing, a product or
			 service (other than a product or service described in subsection (a)(1))
			 that is or could be provided by the private sector unless—
				
					(1)
					the Secretary determines that the private sector is unwilling or unable to provide such product or
			 service; or
				
					(2)
					the United States Government is obligated to provide such product or service under international
			 aviation agreements to provide meteorological services and exchange
			 meteorological information.
				
				(c)
				Issuance of data, forecasts, and warnings
				
					(1)
					In general
					All data, information, guidance, forecasts, and warnings received, collected, created, or prepared
			 by the National Oceanic and Atmospheric Administration or the National
			 Weather Service shall, to the maximum extent practicable, be issued in
			 real time, and without delay for internal use, in a manner that ensures
			 that all members of the public have the opportunity for simultaneous and
			 equal access to such data, information, guidance, forecasts, and warnings.
				
					(2)
					Mode of issuance
					Data, information, guidance, forecasts, and warnings shall be issued under paragraph (1) through a
			 set of data portals designed for volume access by commercial providers of
			 products or services and by such other mechanisms as the Secretary of
			 Commerce considers appropriate for purposes of that paragraph.
				
				(d)
				Prohibition on certain disclosures
				An officer, employee, or agent of the National Oceanic and Atmospheric Administration, the National
			 Weather Service, or any other department or agency of the United States
			 who by reason of that status comes into possession of any weather data,
			 information, guidance, forecast, or warning that might influence or affect
			 the market value of any product, service, commodity, tradable, or business
			 may not—
				
					(1)
					willfully impart, whether directly or indirectly, such weather data, information, guidance,
			 forecast, or warning, or any part thereof, before the issuance of such
			 weather data, information, guidance, forecast, or warning to the public
			 under subsection (c); or
				
					(2)
					after the issuance of such weather data, information, guidance, forecast, or warning to the public
			 under subsection (c), willfully impart comments or qualifications on such
			 weather data, information, guidance, forecast, or warning, or any part
			 thereof, to the public, except pursuant to an issuance that complies with
			 that subsection.
				
				(e)
				Regulations
				Not later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall
			 prescribe regulations to implement the provisions of this section.
			
				(f)
				Product or service defined
				In this section, the term product or service means a product, service, device, or system that provides, senses, or communicates meteorological,
			 hydrological, climatic, solar, or oceanographic data, forecasts, or other
			 similar information.
			
				(g)
				Effective date
				The provisions of this section (other than subsection (e)) shall take effect 90 days after the date
			 of the enactment of this Act.
			
				(h)
				Conforming amendments
				The Act of October 1, 1890 (26 Stat. 653) is amended as follows:
				
					(1)
					Section 3 (15 U.S.C. 313) is repealed.
				
					(2)
					Section 9 (15 U.S.C. 317) is amended by striking , and it shall be and all that follows and inserting a period.
				
			3.
			Report on modification of national oceanic and atmospheric administration and national weather
			 service activities
			
				(a)
				Report
				Not later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall
			 submit to the appropriate committees of Congress a report that sets forth—
				
					(1)
					a detailed statement of the activities, if any, of the National Oceanic and Atmospheric
			 Administration and the National Weather Service that are inconsistent with
			 the provisions of section 2;
				
					(2)
					a schedule for the modification of the activities referred to in paragraph (1) in order to conform
			 such activities to the provisions of section 2; and
				
					(3)
					the regulations prescribed under section 2(e).
				
				(b)
				Appropriate committees of congress defined
				In this section, the term appropriate committees of Congress means—
				
					(1)
					the Committee on Commerce, Science, and Transportation of the Senate; and
				
					(2)
					the Committee on Science of the House of Representatives.
				
